
	

115 S1269 IS: Pipeline Safety Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1269
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Office of Pipeline Safety to consult with the Environmental Protection Agency or the
			 Coast Guard in the event the Federal on-scene coordinator has concerns
			 about the ability of a pipeline operator to respond to a worst case
			 discharge.
	
	
 1.Short titleThis Act may be cited as the Pipeline Safety Act of 2017. 2.Requirement for Office of Pipeline Safety to consult with Environmental Protection Agency or Coast Guard in the event of concerns about ability to respond to worst case dischargesNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall amend section 119(d) of part 194 of title 49, Code of Federal Regulations (or any similar successor regulation) to require that the Office of Pipeline Safety shall consult with the Environmental Protection Agency or the Coast Guard in the event the Federal on-scene coordinator has concerns about the ability of a pipeline operator to respond to a worst case discharge.
		
